              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:04-cr-00092-MR-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )              ORDER
                                )
                                )
JEREMY LUJAN AIKEN,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

First Step Act Motion [Doc. 122].

      The Defendant moves the Court to seal his Motion for Reduced

Sentence under the First Step Act of 2018 (“Motion for Reduced Sentence”)

[Doc. 122].   For grounds, counsel states that the Motion for Reduced

Sentence includes sensitive and private case-specific information that is

inappropriate for public access. [Id.].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting



        Case 1:04-cr-00092-MR Document 131 Filed 08/19/20 Page 1 of 2
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

February 14, 2020, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendant

has demonstrated that the Motion for Reduced Sentence contains sensitive

case information and that the public’s right of access to such information is

substantially outweighed by the Defendant’s competing interest in protecting

the details of such information.    Finally, having considered less drastic

alternatives to sealing the document, the Court concludes that sealing of the

Motion for Reduced Sentence is necessary to protect the Defendant’s

privacy interests.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

First Step Act Motion [Doc. 122] is GRANTED, and the Defendant’s Motion

for Reduced Sentence under the First Step Act of 2018 [Doc. 121] shall

remain under seal until further Order of the Court.
                                             Signed: August 19, 2020
      IT IS SO ORDERED.




                                      2



        Case 1:04-cr-00092-MR Document 131 Filed 08/19/20 Page 2 of 2
